DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 19, 2021.
Applicant’s election without traverse of claims 1-17 in the reply filed on March 19, 2021 is acknowledged.
Claim Objections
Claims 9 and 12 are objected to because of the following informalities:  
Regarding claim 9, lines 12-13, which recite “…in response to a wicking action of the wicking medium;” should end in a period to read “…in response to a wicking action of the wicking medium.”
Regarding claim 12, line 3, which recites “…for transferring the growth promoting fluid from wicking medium…” should read “…for transferring the growth promoting fluid from the wicking medium…”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is unclear how the claimed barometric tube disposed within the reservoir provides an indication of an overfill condition. For examination purposes, the barometric tube is interpreted as being capable of indicating the level of water within the reservoir. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9, 10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US-591025-A).
claim 9, Smith discloses (figure 2) a planting system for irrigating, aerating and delivering a supply of a growth promoting fluid to a potted plant (10 and 30), comprising: 
a container (10 and 30) defining a reservoir configured to store a supply of growth promoting fluid column (44) and a plant cavity configured to receive a growing medium (42) (column 6, lines 14-17); and,
a wick assembly (55) configured to convey a flow of the growth promoting fluid to the growing medium in the plant cavity (column 6, lines 61-64), the wick assembly including first (63) and second portions (65) which are in fluid communication by a wicking medium (column 6, lines 53-54), the first portion including a first end of the wicking medium disposed in the reservoir to absorb the growth promoting fluid (column 6, lines 56-59), the second portion including a second end of the wick assembly disposed in the plant cavity and in contact with the growing medium (column 5, lines 52-53) (see annotated figure 2 below); 
wherein the wicking medium provides a self-irrigating flow of growth promoting fluid from the first portion to the second portion of the wick assembly in response to a wicking action of the wicking medium (column 6, lines 56-65).

    PNG
    media_image1.png
    760
    842
    media_image1.png
    Greyscale

Annotated figure 2
claim 10, Smith discloses (figure 2) a planting system wherein the first portion includes a tubular column (63) defining a longitudinal axis and the second portion includes an irrigation tray extending radially outboard from the longitudinal axis (60). 
	Regarding claim 12, Smith discloses (figure 2) a planting system wherein the irrigation tray (60) defines a planar surface to support the wicking medium beneath the growing medium and provides an interface for transferring the growth promoting fluid from wicking the growing medium (column 4, lines 15-20). 
	Regarding claim 13, Smith discloses a planting system wherein the tubular column defines a cavity for containing the wicking medium and is configured to receive the growth promoting fluid through at least one aperture disposed through the tubular column (column 6, lines 56-64). 
	Regarding claim 14, Smith discloses (figures 1A and 2) a planting system comprising at least one aperture disposed along the underside of the irrigation tray (61) (column 5, lines 52-56).
	Regarding claim 15, Smith discloses a planting system comprising a plurality of apertures disposed through a wall of the tubular column (column 6, lines 56-61).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US-5921025-A) in view of Conrad, Jr. (US-9516821-B1).
Regarding claim 1, Smith discloses (figures 1A and 2) a wick assembly (55) for irrigating, aerating and delivering a supply of a growth promoting fluid to a potted plant (10 and 30), comprising: 
a body having a tubular column defining a longitudinal axis (63) and an irrigation tray extending radially outboard therefrom (60), the tubular column configured to receive a quantity of growth promoting fluid through at least one aperture disposed through a wall of the body (column 5, lines 52-55; column 6, lines 53-59), the irrigation tray configured to support a growing medium for growing the potted plant (column 5, lines 13-16; wherein 60 is a “soil platform”); and 
a wicking medium disposed within at least a portion of the tubular column and the irrigation tray, the wicking medium receiving the supply of growth promoting fluid through the aperture and directing a flow of the fluid from the tubular column to the irrigation tray (column 6, lines 61-64), 
wherein the wicking medium delivers a quantity of growth promoting fluid to the growing medium via the irrigation tray (column 4, lines 15-17).
Smith does not disclose that the wicking medium facilitates a prolonged irrigation of the growing medium by delivering a uniform quantity of growth promoting fluid to the growing medium via the irrigation tray.
Conrad, Jr. teaches (figure 5) a wick assembly (10) wherein the wicking medium facilitates a prolonged irrigation of the growing medium by delivering uniform quantity of growth promoting fluid (19) to the growing medium via the irrigation tray (9) (column 13, lines 56-64).

Regarding claim 3, Smith, as modified above in view of Conrad, Jr., teaches a wick assembly wherein the tubular column is configured to facilitate aeration of the roots of the potted plant (Smith, column 4, lines 2-4).
Regarding claim 4, Smith, as modified above in view of Conrad, Jr., teaches a wick assembly wherein the irrigation tray defines a plane substantially normal to the longitudinal axis (Smith, figures 1A and 2).
Regarding claim 5, Smith, as modified above in view of Conrad, Jr., teaches a wick assembly wherein the aperture is disposed through the body and into the tubular column (Smith, column 6, lines 56-61).
Regarding claim 6, Smith, as modified above in view of Conrad, Jr., teaches (Smith, figures 1A and 2) and a wick assembly comprising at least one aperture disposed along an underside of the irrigation tray (61) (Smith, column 5, lines 52-56).
Regarding claim 7, Smith, as modified above in view of Conrad, Jr., teaches a wick assembly comprising a plurality of apertures disposed along a wall of the tubular column (Smith, column 6, lines 56-61).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US-5921025-A) in view of Conrad, Jr. (US-9516821-B1), and further in view of Eckert (US-20170202161-A1). 
Regarding claim 2, Smith, as modified above in view of Conrad, Jr., does not teach a wick assembly wherein the tubular column is configured to receive a growth of roots from the potted plant. 
Eckert teaches (figure 8) a wick assembly (28) wherein the tubular column is configured to receive a growth of roots from the potted plant ([0045], lines 12-14)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Smith with the wicking device configured to receive a growth of roots from the potted plant as disclosed by Eckert for the benefit of providing the plant with better access to the growth medium.  

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US-5921025-A) in view of Conrad, Jr. (US-9516821-B1), and further in view of Holtkamp, Sr. (US-4996792-A) and Sampson (US-2005-0023727-A1).
	Smith, as modified above in view of Conrad, Jr., teaches a wicking assembly wherein the wicking material can comprise a fabric (Smith, column 6, lines 61-64). Smith does not teach that the wicking medium comprises a composite of chopped fabric fused together under heat and pressure to compliment the shape of the wick assembly housing.
	Holtkamp, Sr. teaches a wicking assembly wherein the wicking medium comprises a composite of fabric (column 4, lines 9-13). Holtkamp, Sr. does not teach that chopped fabric is fused together under heat and pressure to compliment the shape of the wick assembly housing.
	Sampson teaches that a method of composing a composite of chopped fabric fused together into a desired shape is to utilizing an autoclave molding process ([0023], lines 1-11).
.  

	Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US-5921025-A) in view of Brandt (US-164044-A). 
	Regarding claim 11, Smith discloses a planting system comprising a means (40) disposed within the reservoir to provide an indication of an overfill condition (column 7, lines 40-46). Smith does not disclose that the means disposed within the reservoir to provide an indication of an overfill condition is a barometric tube.
	Brandt teaches a planting system comprising a barometric tube (14) disposed within a reservoir to provide an indication of an overfill condition (page 1, lines 46-54).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Smith with the barometric tube disposed within the reservoir to provide an indication of the overfill condition as disclosed by Brandt for the benefit of providing ease of use by assisting the user in knowing when more growth promoting fluid needs to be added to the planting system.  
	Regarding claim 17, Smith, as modified above in view of Brandt, teaches a planting system wherein the irrigation tray defines a plane substantially normal to the longitudinal axis (Smith, figures 1A and 2).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US-5921025-A) in view of Holtkamp, Sr. (US-4996792-A) and Sampson (US-2005-0023727-A1).
	Regarding claim 16, Smith teaches a wicking assembly wherein the wicking medium comprises a fabric (Smith, column 6, lines 61-64). Smith does not teach that the wicking medium comprises a composite of chopped fabric fused together in an autoclave in the shape of the wick assembly housing.
	Holtkamp, Sr. teaches a wicking assembly wherein the wicking medium comprises a composite of fabric (column 4, lines 9-13). Holtkamp, Sr. does not teach that chopped fabric is fused together under heat and pressure to compliment the shape of the wick assembly housing.
	Sampson teaches that a method of composing a composite of chopped fabric fused together into a desired shape is to utilizing an autoclave molding process ([0023], lines 1-11).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Smith with the fabric wick comprised of a composite of fabric as disclosed by Holtkamp and a molding method comprising of fusing together chopped fabric under heat and pressure as disclosed by Sampson for the benefit of producing a wick in the shape of the wick assembly housing with the material properties that best facilitates the capillary delivery of a growth medium, while also minimizing the production expenses for the molding of the wick.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Leeworthy US-10555464-B1, Masters US-20130067812-A1, Hansen US-20120198767-A1, Junkeer US-20110162272-A1, Hansord US-20200305356-A1, Liu et al US-20150289461-A1, Delaney US-
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644